Citation Nr: 0113926	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  96-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 5, 1977 to January 
18, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1995 and March 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.

The Board issued a decision on this claim in June 1998.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  In a 
June 2000 Order, the Court vacated the Board decision and 
remanded the matter to the Board to address concerns raised 
in the Order.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.    

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

In this case, the veteran specifically argues that her 
psychiatric disorder was aggravated during service.  In its 
Order, the Court emphasized the need for a finding as to 
whether the disability in question increased in severity 
during service.  If so, the Court stated that the disability 
is presumed to have been aggravated during unless there is a 
specific finding that the increase in severity was due to the 
natural progress of the disorder.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2000).    

In the veteran's April 1994 statement, she indicated that she 
received Supplemental Security Income (SSI).  In her 
September 1994 statement, she related that she was treated at 
the VA primary care clinic in Hilo, Hawaii.  According to the 
report of the March 1997 VA psychiatric examination, the 
examining physician had followed the veteran since August 
1994 at the primary care clinic in Hilo.  He also related 
that, after her discharge from service, the veteran underwent 
further psychiatric assessment and was eventually awarded 
SSI.  Although the date of the award is not of record, in his 
March 1978 letter, G. V. Kent, M.D., suggested that the 
veteran might qualify for Social Security disability.  The 
Board emphasizes that Social Security disability records, if 
dated soon after the veteran's separation from service, may 
have a significant impact on the disposition of her claim.  
However, review of the claims folder finds no records from 
the Social Security Administration.  Similarly, the claims 
folder does not contain the veteran's VA treatment records.    

Under the VCAA, the duty to assist includes, but is not 
limited to, obtaining relevant VA medical treatment records 
and any other records held by a federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)).  In some respects, the new 
law serves to codify principles previously developed through 
case law.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (as part of the obligation to review a thorough and 
complete record, VA is required to obtain and consider 
evidence from the Social Security Administration).  
Therefore, a remand is required so that the RO may attempt to 
secure VA medical records and records from the Social 
Security Administration.     

The Board emphasizes that, under the new law, when VA 
attempts to obtain records from a federal department or 
agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO's attempts to secure records from VA and 
the Social Security Administration must comply with this 
provision.  

Finally, the Board notes that, under the VCAA, VA's duty to 
assist in the case of a disability compensation claim 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

Review of the claims folder reveals that the veteran was 
afforded a VA psychiatric examination in March 1997.  
However, there is no indication that the examiner was 
requested to offer an opinion as to whether the veteran's 
psychiatric disorder increased in severity during service.  
After securing the VA and Social Security Administration 
records as discussed above, the RO may determine that a 
medical opinion is necessary to decide the veteran's claim.  
If so, it should take the appropriate action to secure such 
an opinion.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's complete VA treatment records 
from the facility at Hilo, Hawaii.  

2.  The RO should attempt to secure any 
records associated with the veteran's 
claim for SSI benefits from the Social 
Security Administration.  

3.  After completing the above 
development, the RO should determine 
whether a medical opinion is necessary to 
make a decision on the veteran's claim, 
particularly with regard to the question 
of whether a psychiatric disorder 
preexisted service and whether any such 
preexisting psychiatric disorder was 
aggravated by service.  Any opinion 
obtained should specifically address the 
questions raised in the Court's order 
including whether there was an increase in 
severity during service and whether any 
such increase was due the natural progress 
of the disorder. 

4.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for an acquired psychiatric disorder, to 
include schizophrenia and PTSD.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the veteran 
and her representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


